—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated June 8, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*492The presence of water bugs, by itself, provides no basis from which to conclude that the defendant landowners should have anticipated danger (see, Johnson v Johnson Chem. Co., 183 AD2d 64, 72). Assuming that the defendants were negligent in allowing a water bug infestation to develop, the plaintiff slipping on a water bug and falling is not among the consequences reasonably to be foreseen from such a condition (see, Johnson v Johnson Chem. Co., supra). Therefore, the defendants made out a prima facie case for summary judgment, and the plaintiff failed to show the existence of an issue of fact (see, Gianchetta v E.B. Marine, 258 AD2d 618). Accordingly, the order should be reversed and the motion granted. Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.